DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on March 22, 2021 have been approved by Examiner.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although, the prior arts disclose method for wireless communication at a user equipment (UE), comprising: determining a number of available control channel elements (CCEs) of a control region for each of one or more search space sets based at least in part on a total number of available CCEs, the one or more search space sets associated with one or more sets of decoding candidates. However, the prior art of record (see Notice of References Cited) does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claim, such as the configuration of elements show below.
“the allocating, to a set of decoding candidates admitted for monitoring, a first subset of the one or more sets of decoding candidates that have been hashed to a first subset of CCEs of the control region based at least in part on a number of available CCEs allocated for a first search space set of the one or more search space sets, wherein the set of decoding candidates admitted for monitoring comprises a second subset of the one or more sets of decoding candidates having hashed locations overlapping with the first subset of CCEs; determining that a number of non-overlapping CCEs corresponding to the set of decoding candidates admitted for monitoring is less than the total number of available CCEs; allocating, to the set of decoding candidates admitted for monitoring and responsive to the determination that the number of non-overlapping CCEs is less than the total number of available CCEs, a third subset of the one or more sets of decoding candidates having hashed locations that are non-overlapping with the first subset of CCEs; and monitoring the control region for the set of decoding candidates admitted for monitoring.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647